DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments and remarks, filed 01/29/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 50-83, 101-104, 106-110, 112-114 are under examination. 
Claims 1-49 and 105, 111 are cancelled. Claims 84-100 remain withdrawn.
Priority
The following issue is reiterated because Applicant’s response filed 01/21/2020 has not set forth any arguments with regard to the examiner’s contentions. 
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US provisional Applications No. 61/662,878, 61/682,725, 61/695,795, and 61/711,172, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  In particular, the applications fail to teach a step for “comparing…respective density to a reference density of sequence tags…” (steps 5 and 6 of instant claims 50 and 67).  Prior art published after the claimed prior application but before the filing date of the instant application may have been cited in this Office action. 
Specification
The objection to the specification is withdrawn in view of applicant’s arguments filed 01/29/2021 (page 16). 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01/29/2021 and 09/30/2020 have been fully considered and are in compliance with the provisions of 37 CFR 1.97. 
Withdrawn Rejections
The rejection of claims 50-83, 101-104, and 106-109 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn after further consideration of applicant’s arguments, the claim amendments, and the declaration filed 01/21/2020. In particular, while the claims do recite subject matter that includes an abstract idea, the claims also recite an integration of the abstract idea into a practical application (namely an improvement to the technology by calculating fractional concentration of tumor DNA without conventional steps routinely associated with the GAAL, resulting in a method that is cheaper and faster than the conventional GAAL method described in paragraphs [0176]-[0178]). See also pages 2-4 in the declaration filed 01/21/2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejection is modified in view of applicant’s amendments.
Claims 50 and 67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fan et al. (US2010/0112575; Pub. Date: May 6, 2010). 
Fan teaches a method of performing digital quantification of DNA. Regarding claim 50, Fan teaches sequencing a plurality of DNA fragments from a biological sample to obtain sequence tags [0021], wherein the obtained DNA does not require the sequence differentiation of fetal versus material DNA and does not rely upon a prior sequence information (which broadly reads on having not previously determined a tumor-specific marker). The sample used includes cell-free DNA obtained from subjects [0086, 0088-0089], and in some embodiments is a mixture of DNA from a tumor [ref. claim 4] (i.e. it includes tumor DNA).  Fan teaches obtaining on average 5 million tags per patient sample [0083], which meets the claim limitation of at least 15,000 tags.
Fan teaches assigning sequence tags mapped to different chromosomes [0021, ref. claim 1], which inherently requires receiving sequence tags and determining positions for the sequence tags in human reference genomes as claimed. 
Fan teaches calculating the relationship between sequence coverage and G/C content of each window by determining a number of reads per a given window and a G/C 
Fan teaches counting the number of tags falling within each window on a chromosome [0041]; obtaining a median value of the total sequence tag count for each chromosome; obtaining a median value of all of the autosomal values; and using this value as a normalization constant to account for the differences in total number of sequence tags obtained for different samples [0041], which reads on counting sequence tags. Fan teaches determining normalized sequence tag density in predefined chromosomal regions (e.g., 10 to 100 kb windows) [0021, ref. claim 10], which reads normalizing as claimed. 
Fan teaches calculating a normalized sequence tag density of each region is M/N (i.e. computing ratios) wherein the total number of sequence tags fluctuates between 8 and 12 million [0034,0041]; and comparing a normalized sequence tag density of the specified DNA chromosome portion to a normalized sequence tag density of another DNA chromosome portion in said mixed sample [0041, 0109, ref. claim 2], which reads on normalizing and comparing respective densities to a reference density and calculating densities as claimed. 
Fan does not specifically teach identifying whether the genomic region exhibits a 1-copy loss or a 1-copy gain by a statistically significant amount. However, Fan suggests this feature by calculating sequence tag densities and distributions to detect the over and under-representation of genomic regions on a chromosome [0021, 0024, 0033, 0041, 0109, ref. claims 2 and 12, Figures 9 and 13], and plotting the number of reads obtained versus a window that is mapped to a chromosome coordinate that represents the position of the read along the chromosome (i.e. genomic region) and these values are replotted to show the distribution of the number of sequence tags/50 kb window [0033], since one of ordinary skill in the art would recognize that over- or under-representation of any chromosome reasonably suggests copy loss/copy gain associated with sequence tag densities. Furthermore, there is no limiting definition of the term ‘density’ that would serve to exclude the teachings of Fan as applied. 
Fan teaches methods for calculating fetal DNA fractions (i.e. fractional concentration of DNA) based on the ratio of sequence tag densities [0101, 0108-0109, 
Fan does not specifically teach calculating our outputting fractional concentration of tumor DNA in a biological sample. However, Fan makes obvious this limitation by teaching at least one embodiment where the above analysis is applied to a mixed sample that is a mixture of normal and genetically altered DNA from a tumor [ref. claim 4], which one of ordinary skill in the art would recognize includes the proportion of tumor DNA molecules that are present in a biological sample, and since there is nothing in the claims that would exclude the use of these types of mixed DNA samples.  Fan also teaches a computer programmed to perform the above limitations [0023], which reads on a computer system and computer program product as claimed. 


The following rejection is necessitated by applicant’s newly filed IDS.
Claims 51-64, 68, 69, 70-81, 102-104, 106 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fan et al. (US2010/0112575; Pub. Date: May 6, 2010), as applied to claims 50 and 67, above, and further in view of Lo et al. (WO2011057094; Pub. Date: 12/05/2011; IDS filed 09/30/3030).
Fan makes obvious a method of performing digital quantification of DNA, as set forth above. Fan does not specifically teach creating a histogram of genomic regions; identifying peaks; and calculating a heterogeneity measure from a ratio of the genomic regions, as in claims 51 and 68.   
However, Lo teaches that methods for creating histograms representing counts of fragments for fractional DNA concentration were routine and conventional in the art [0023, FIGS. 13A, 13B, 14, 26, 42], wherein peaks are readily identifiable to the user and wherein the histogram uses fractional concentrations for each region. 
Furthermore, Fan additionally teaches plotting the distributions of sequence tag densities using a confidence intervals and threshold values [0074; Figures 1-2], and plotting distributions of normalized frequency and cumulative fraction as a function of fragment size [Figure 3], which at a minimum suggests plotting histograms.  Fan further teaches determining the median number of sequence 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Fan by creating histograms representing genomic regions and identifying peaks, as claimed, since Lo teaches that methods for creating histograms representing counts of fragments for fractional DNA concentration were routine and conventional in the art and since Fan reasonably suggests creating histograms, as discussed above. The motivation would have been to improve the visualization of data using known graphical techniques. 
Regarding dependent claims 52-62, 63, 64, 68, 69, 70-81, 102-104, 106, all aspects of these claims are taught or suggested by the combination of Fan and Lo. 
Regarding claims 52, 53, 68, 69, 70-72, Lo teaches creating histograms representing counts of fragments for fractional DNA concentration, wherein peaks are identified and analyzed [0023, 0240, FIGS. 13A, 13B, 14, 26, 42] and Fan teaches analyzing density distributions around peaks and identifying peak fragment size within the distribution [0079], wherein the distribution reasonably suggests a histogram over a specified range and wherein each peak is necessarily associated with an amount.  Therefore, the combination of Lo and Fan makes obvious the representation of a histogram using fractional concentrations for each genomic region. 
Regarding claims 54-57, 59, 60, 61, 62, 63, 64, 69, 72-74, 76, 77, 79,  80, 81,  102-104, 106, Fan teaches calculating sequence tag densities and calculating a normalized sequence tag density of each region is M/N (i.e. computing ratios) wherein the total number of sequence tags fluctuates between 8 and 12 million [0034,0041]; comparing a normalized sequence tag density of the specified DNA chromosome portion to a normalized sequence tag density of another DNA chromosome portion in said mixed 
Regarding claim 58, 75, 78, Lo teaches calculating fractional concentration DNA in samples using a multiplication based summation equation [0149]. Regarding claim 61, Lo teaches histograms that includes peak data, as discussed above, and Fan teaches distributions that include peak data, wherein curves are fit to the density data, as discussed above. Therefore, the combined teachings of Lo and Fan make obvious fitting peaks to a distribution of a histogram as claimed.  
Regarding claims 65, 66, 82, 83, Fan teaches contiguous genomic regions that are of the same length and non-overlapping [0034, 0070]
Regarding claims 102-104, Lo teaches aligning sequence to a human reference genome [0203] and Fan teaches methods for aligning sequence reads are against a reference human genome using specially developed data analysis pipeline software[0047, 0056, 0093], wherein the process allows for mismatch analysis [0092, ref. claim 7]. Regarding claims 106, Fan teaches using blood samples comprising cell-free DNA, as discussed above. 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. 
Applicant argues that Fan is directed to fetal analysis and not tumor analysis. For the purposes of determining patentability under 35 U.S.C. § 103, MPEP § 2143.01(I) addresses that the prior art suggestion of the claimed invention is not necessarily negated by desirable alternatives in the prior art. MPEP § 2123 additionally demonstrates that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure of non-preferred embodiments. In response, Fan teaches calculating DNA fractions (i.e. fractional concentration of DNA) in the biological sample based on the comparison of sequence tag density differentials [ref. claims 1, 2, and 13, 0025, Figure 2, 0031, 0060] and does not specifically teach calculating our outputting fractional concentration of tumor DNA in a biological sample. However, there is nothing in the claims that would exclude the use of mixed DNA samples (that include normal and tumor DNA) in the process of calculating fractional DNA concentration.  Therefore, Fan makes DNA from a tumor [ref. claim 4], which one of ordinary skill in the art would recognize includes the proportion of tumor DNA molecules that are present in a biological sample. Accordingly, applicant’s argument is not pursuasive  as the examiner sufficiently explains why Fan suggests the invention as claimed. 
Applicant argues that Fan does not teach to calculating the claimed first density. In response, Fan teaches calculating sequence tag densities and distributions  to detect the over and under-representation of genomic regions on a chromosome [0024, 0033, 0041, 0109, ref. claim 2, Figure 9], and plotting the number of reads obtained versus a window that is mapped to a chromosome coordinate that represents the position of the read along the chromosome (i.e. genomic region) and these values are replotted to show the distribution of the number of sequence tags/50 kb window [0033]. 
Applicant argues that Fan does not teach identifying regions exhibiting 1-copy loss/gain. In response, as discussed above, Fan does not specifically teach identifying (based on comparing) whether the genomic region exhibits a 1-copy loss or a 1-copy gain by a statistically significant amount. However, Fan suggests this feature by calculating sequence tag densities and distributions to detect the over and under-representation of genomic regions on a chromosome [0021, 0024, 0033, 0041, 0109, ref. claim 2 and 12, Figures 9 and 13], and since one of ordinary skill in the art would recognize that over- or under-representation of any genomic regions on a chromosome reasonably suggests copy loss/copy gain associated with sequence tag densities given the teachings of Fan. Furthermore, there is no limiting definition of the term ‘density’ that would serve to exclude the teachings of Fan as applied. 
Applicant argues that Fan does not teach calculating fractional tumor DNA concentration as claimed. In response, Fan teaches methods for calculating fetal DNA fractions (i.e. fractional concentration of DNA) based on the ratio of sequence tag densities [0101, 0108-0109, 0111-0114], and teaches determining a differential between sequence tag densities, wherein the differential includes the step of comparing a normalized sequence tag density of the specified DNA chromosome portion to a normalized sequence tag density of another DNA chromosome portion in said mixed sample [ref. claims 1, 2, and 13, 0025, Figure 2, 0031, 0060]. The examiner has acknowledged that Fan does not specifically teach calculating our outputting fractional concentration of tumor DNA in a biological sample. However, Fan makes obvious this limitation by teaching at least one embodiment where the above analysis is applied to a mixed sample that is a mixture of normal and genetically altered DNA from a tumor [ref. claim 4], which one of ordinary skill in the art would recognize includes the proportion of tumor DNA molecules that are present in a biological sample, and since there is nothing in the claims that would exclude the use of these types of mixed DNA samples.  Fan also teaches a computer programmed to perform the above limitations [0023], which reads on a computer system and computer program product as claimed. For at least these reasons, the rejection is maintained. 
Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/30/2020 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619